OPINION OF THE COURT
PER CURIAM:
Appellant Jonathan C. Williams was convicted of murder of the third degree on January 28, 1975 after a bench trial. Post-verdict motions were denied and he was sentenced to a term of six to twenty years imprisonment. This appeal followed.*
Appellant claims: (1) the evidence was insufficient to support the verdict; (2) the evidence establishes that the killing was in self-defense; (3) the trial court erred in admitting certain testimony under the excited utterance exception to the hearsay rule; and (4) the trial court erred in admitting certain testimony because its prejudicial nature outweighed its probative value.
We have reviewed the record and conclude that appellant’s claims are without merit.
Judgment of sentence affirmed.
JONES, Former C. J., did not participate in the decision of this case.

 We hear this appeal pursuant to the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, art. II, § 202(1), 17 P. S. § 211.202(1) (Supp.1976).